11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Marcus Rochell Robinson
Appellant
Vs.                   No. 11-01-00062-CR B Appeal from Dallas County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
dismiss his appeal.  In his motion,
appellant states that he no longer desires to pursue this appeal, that he
understands his request to withdraw his notice of appeal is final, and that his
request is made freely and voluntarily. 
The motion is signed by both appellant and his attorney.  TEX.R.APP.P. 42.2.
The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
November 1, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.